Citation Nr: 1817028	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to separate ratings for neurological manifestations of the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1987 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2015.  A copy of the hearing transcript has been associated with the record.

This appeal arose out of a claim for an increased rating for the Veteran's disability characterized as Lumbar dis degenerative disease with spondylosis and bilateral peripheral neuropathy.  In November 2016, the Board determined the rating for the orthopedic component of the Veteran's disability and remanded for additional development, the issue concerning the neurologic component of the disability.  The case has since been returned to the Board.  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected bilateral lower extremity peripheral neuropathy has manifested by no more than moderate constant pain; severe intermittent pain; moderate paresthesias/and or dysesthesias; and moderate numbness.  His disability picture most nearly approximates moderate paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.   The criteria for an assignment of a 20 percent rating for left lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).

2.   The criteria for an assignment of a 20 percent rating for right lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.
In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Consistent with the finding in Fenderson v. West, 12 Vet. App. 119 (1999), in deciding this appeal the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Id. at 126.  In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Peripheral Neuropathy

The Veteran contends that he should be awarded separate ratings for his peripheral neuropathy.  As previously noted, by an April 2010 rating decision, the Veteran was granted service connection for bilateral peripheral neuropathy which was included in the evaluation for his lumbar disc degenerative disease with spondylosis.  

Under Diagnostic Code 8520, which sets forth the rating criteria for sciatic nerve disorders, a Veteran will receive ratings of 10, 20, 40 or 60 percent for mild, moderate, moderately severe, or severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A maximum 80 percent evaluation will be awarded for complete paralysis of the sciatic nerve manifested by the foot dangling and dropping, no active movement possible of muscles below the knees, and flexion of the knee weakened or lost.  Id.  

The term incomplete paralysis with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, and when there is bilateral involvement, the VA adjudicator should combine the ratings for the peripheral nerves, with application of the bilateral factor.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating, which may be assigned for neuritis not characterized by organic changes, will be that for moderate incomplete paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Service treatment records show that the Veteran was treated for diagnosed peripheral neuropathy and neuralgia/neuritis in relationship to his lumbar spine.
Service treatment records dated in January 2007 show that the Veteran had a EMG nerve conduction study done which revealed a normal study with no evidence of peripheral neuropathy.  He described pain diffusely through both legs both anteriorly and posteriorly from the thighs to the feet.  He had little to no pain when lying down.  Sitting up caused pain and standing and walking caused the pain to increase.  The examiner stated "whatever is happening we don't have any firm diagnosis [but it] is still classified as a peripheral neuropathy of some sort although he does not have any pathology showing that." 

The Veteran was afforded a general VA examination at the time of discharge in May 2009.  The examiner noted that the Veteran had a diagnosis of bilateral peripheral neuropathy.  The Veteran reported that the condition existed for approximately 11 years and that both legs, thighs, and feet were affected.  The examiner stated: "due to the nerve disease, there is tingling and numbness, pain and weakness of the affected parts.  There is no abnormal sensation, anesthesia and paralysis of the affected parts.  The symptoms described occur constantly.  The treatment is Subutux 4mg two to four times a day."

At his Board hearing in February 2015, the Veteran reported being put on potent pain medication for his peripheral neuropathy in 2008.  He stated that prior to being put on Subutex "my pain level, between a one and ten, would be about an eight.  And then the Subutex lowers my pain level to about a two or three."  He further stated "it doesn't matter whether I'm sitting down for a long period of time, or whether I'm standing up for a long period of time.  The pain is always there.  It doesn't matter what I do."

On VA examination in September 2015, the Veteran reported that he had a constant deep bilateral lower extremity dull ache that ranges from 3 to 8/10.  He experienced 8-9/10 pain in the two weeks prior to examination after walking a lot during vacation.  The examiner opined that the Veteran did not have peripheral neuropathy and that instead:

His presentation is consistent with remarkably shortened muscles and tendons in the posterior back, thigh and leg that are intolerant of prolonged stretch.  Today's x-rays reveal a progression to listhesis at multiple lumbar levels which is consistent with shortening of the lumbar extensor muscles, a pattern similar to that noted in the lower extremities.  Improved symptoms with dropping the anterior lip of this seat is due to this maneuver removing the stretch and pressure on short hamstrings.  Intolerance to standing is due to the prolonged stretch it puts on his calves and feet.  Pain primarily in lower leg with straight leg raise is indicative of shortened muscles in this region and is not indicative of radicular symptoms from the lumbar spine as the pain is not contiguous.

As it was unclear after this examination whether the Veteran had peripheral neuropathy or a muscle disability, the Board sought further clarification.  In particular, the Board sought a medical opinion from a neurologist to explain the Veteran's symptoms.  The opinion was obtained in June 2017.  The examiner noted a diagnosis of peripheral neuropathy but stated "I cannot confirm by physical and neurological exam that the patient has peripheral neuropathy.  His exam was pretty benign (no motor, sensory, or reflex deficits seen in the lower extremities)."  On examination, the Veteran reported that his condition began at the exact same time as his low back condition.  Pain was deep in the bones and has progressively worsened with time.  He reported "I deal with chronic pain on a daily basis.  Baseline pain is 4/10 and could go to 10/10 depending on what I do.  At least once a week, my pain would get to 10, and this even on my pain medication."  The examiner noted that the Veteran has symptoms attributable to a peripheral nerve condition in that he experiences: moderate constant pain; severe intermittent pain; moderate paresthesias and/or dysesthesias; and moderate numbness bilaterally in the lower extremities.  Muscle strength testing, reflex exam testing, and sensory examination were normal.  The examiner noted that the Veteran had previously had a normal NCS/EMG of the lower extremities and did not have any structural lesion in the lower spine or electrodiagnostic evidence of neuropathy.  The examiner stated "this confirms my pretty benign neurological exam.  Basically, claimant has pain complaint without any physiological abnormality.  For the VA established diagnosis of bilateral peripheral neuropathy of the lumbar spine associated with DDD and spondylosis, there is no change in the diagnosis.  At this time the claimant's condition is active."

Here, regardless of the diagnosis, it is clear that the Veteran is service-connected for neurological abnormalities related to his lumbar spine disability.  That is, the evidence shows that throughout the appeal period, he has experienced pain that radiates down his lower extremities.  There have been no findings that the Veteran's symptomatology have been more than sensory, and therefore, the inquiry is whether the Veteran's abnormalities more nearly approximate "mild" or "moderate."

On his first VA examination after discharge, it was noted that the Veteran experienced constant tingling and numbness, as well as pain.  The record is replete with complaints that he experiences pain, to include on most recent VA examination where it was found that he experiences moderate constant pain; severe intermittent pain; moderate paresthesias and/or dysesthesias; and moderate numbness.  As the Veteran has consistently reported experiencing constant pain related to his lower extremities, the Board finds that his disability picture more nearly approximates moderate incomplete paralysis.  As noted, there has been no finding at any point in the appeal period that the Veteran's symptoms are more than sensory.

As such, the Board finds that throughout the period on appeal, the Veteran's neurological abnormalities related to his lumbar spine manifested by moderate incomplete paralysis of the sciatic nerve.  At no point during the appeal period has the Veteran's neuropathy been shown to have caused moderately severe, or severe paralysis of the sciatic nerve.  See Diagnostic Code 8520.


ORDER

Subject to the law and regulations governing the payment of monetary benefits,     for the entire appeal period, entitlement to a separate 20 percent rating for left lower extremity peripheral neuropathy is granted.

Subject to the law and regulations governing the payment of monetary benefits, for the entire appeal period, entitlement to a separate 20 percent rating for right lower extremity peripheral neuropathy is granted.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


